                                            United States District Court
                                          NORTHERN DISTRICT OF CALIFORNIA
                                                OAKLAND DIVISION


       United States of America,                               Case No.                         ^           ^
                         Plaintiff,                            STIPULATED ORDER EXCLUDING TIME
                    V.
                                                               UNDER THE SPEEDY Tp^|ICIg"^
                                                                                            NOV 1 8 Pfltg
                         Defendant(s).
                                                                                          SUSAN Y.
For   the reasons stated
                   tated by
                         by the partiestr.on
                            me parties  UII the  record on
                                             mc iceuiu  UH      /          ,the courtNew®^|f^0^«i^6^he
                                                                                      TI^'^PSP^'CLOFCrtypnau,* Speedy
Trial Act from ■■
rx, . 1 ..o          i.^tn
                                       to 17-^ ,1 1?
                                             !-» "I « J
                                                              and finds that the ends ofjustide«weW^W
                                                              nnH finds that the ends of iustid^'Seifyeawtne

continuance outweigh tiie best interest of the public and the defendant in a speedy trial. See 18 U.S.C. §
3161(h)(7)(A). The court makes this finding and bases this continuance on the following factor(s);
                Failure to grant a continuance would be likely to result in a miscarriage ofjustice.
                     18 U.S.C. §3161(h)(7)(B)(i).

                The case is so unusual or so complex, due to [check applicable reasons]            the number of
                defendants,          the nature ofthe prosecution, or       the existence of novel questions of fact
                or law, that it is unreasonable to expect adequate preparation for pretrial proceedings or the trial
                 itself within the time limits established by this section. See 18 U.S.C. § 3161(h)(7)(B)(ii).
                 Failure to grant a continuance would deny the defendant reasonable time to obtain counsel,
                 taking into account the exercise of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).
                 Failure to grant a continuance would unreasonably deny the defendant continuity ofcounsel, given
                 counsel's other scheduled case commitments,taking into account the exercise of due diligence.
                 See 18 U.S.C. § 3161(h)(7)(B)(iv).

                 Failure to grant a continuance would unreasonably deny the defendant the reasonable time
                 necessary for effective preparation, taking into account the exercise of due diligence.
                      18 U.S.C. §3161(h)(7)(B)(iv).

                 With the consent of the defendant, and taking into account the public interest in the prompt
                 disposition of criminal cases, the court sets the preliminary hearing to the date set forth in the first
                 paragraph and — based on the parties' showing of good cause — finds good cause for extending
                 the time limits for a preliminary hearing under Federal Rule of Criminal Procedure 5.1 and for
                 extending the 30-day time period for an indictment under the Speedy Trial Act(based on the
                 exclusions set forth above). See Fed. R. Crim. P. 5.1; 18 U.S.C. § 3161(b).

         IT IS SO orde;red.

         DATED:   ■■imm                                             KanSis^A. Westmore
                                                                 United States Magistrate Judge


          STIPULATED:
                             Att^if^ey^fe Def^dant                     stant United States Attorney


                                                                                                          V. 1/10/2019
